Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered June 5, 1996, which denied plaintiffs motion for summary judgment and granted the cross motions of defendants Travelers Insurance Company and Federal Insurance Company for summary judgment and declared the contributions previously made to be correct, unanimously affirmed, without costs.
The IAS Court properly construed the extent and nature of the respective obligations of the insurers as governed by the clear and unambiguous provisions of their policies, and not by the vehicle lease (see, Federal Ins. Co. v Atlantic Natl. Ins. Co., 29 AD2d 204, revd on other grounds 25 NY2d 71). Since the Travelers’ policies clearly limited the maximum liability of all of its policies to $1,000,000 per occurrence, the court’s declaration as to the correct computation of amounts previously *305contributed to the settlement of an underlying personal injury action was proper. Concur—Rosenberger, J. P., Ellerin, Rubin, Williams and Andrias, JJ.